Citation Nr: 0902663	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  03-13 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed low back 
condition, to include lumbar disc disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the RO that, in 
relevant part, denied service connection for lumbar disc 
disease.  

In December 2004, the Board remanded the matter for further 
evidentiary development.  The case has now been returned for 
appellate review.  

The Board observes that the veteran testified at a 
videoconference hearing before an Acting Veterans Law Judge 
(AVLJ) in June 2004.  In a December 2008 letter, he was 
informed that the AVLJ who had conducted his hearing was no 
longer with the Board, and was provided with the opportunity 
to schedule another hearing with another Veterans Law Judge.  

The veteran responded that he did not wish to appear for 
another hearing and that his case should be considered on the 
evidence of record.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to a low back disorder during service or 
for many years thereafter.  

2.  The currently demonstrated low back disorder, to include 
that manifested by lumbar disc disease is not shown to be due 
to any event or incident of the veteran's period of active 
service.  


CONCLUSION OF LAW

The veteran's lumbar spine disability, to include 
degenerative disc changes, is not due to disease or injury 
that  was incurred in or aggravated by military service, nor 
may any be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in her 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

The veteran's claim was filed and initially adjudicated prior 
to the enactment of VCAA.  In a July 2001 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further evidence that pertained to the claim.  

In subsequent letters, dated in December 2004, November 2006, 
and March 2007, he was further informed of what was required 
to substantiate his claim.  He was also advised that his 
Social Security Administration records were unavailable.  In 
the June 2008 Supplemental Statement of the Case, he was 
informed of how disability ratings and effective dates are 
assigned.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service private and 
VA treatment records and examination reports, lay statements, 
and the appellant's own statements.  

Sufficient efforts were made to obtain the veteran's Social 
Security disability records; however, it was reported that 
his file had been destroyed.  Additionally, the veteran 
provided personal testimony at a hearing in June 2004.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Thus, the record demonstrates that the veteran had actual 
knowledge of what was needed to substantiate the claim, which 
cured any defect in the notice provided.  See Sanders, supra.  
Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  As such, there is no indication that 
there is any prejudice to the veteran in considering this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis, if manifest 
to a degree of 10 percent within one year after separation 
from active duty, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's service treatment record does not show any 
treatment for a low back injury, or any diagnosis of a low 
back disorder, including lumbar disc disease.  In fact, in 
his May 1969 Report of Medical History, completed prior to 
his discharge from service, he responded that he did not have 
back trouble of any kind.  Upon separation examination in May 
1969, no chronic low back disability was shown.  

Additionally, the medical evidence does not show that either 
arthritis of the lumbar spine or lumbar disc disease were 
manifest to a compensable degree within one year of his 
discharge from service.  

Finally, there is no competent medical opinion relating any 
currently diagnosed low back disorder, to include lumbar disc 
disease, to the veteran's active service.  In fact, upon VA 
examination in May 2008, the examiner concluded that it was 
more likely that the veteran's current low back disorder was 
related to a post-military, work-related accident.  This 
opinion was based on a review of the veteran's file, 
including his service treatment records, as well as a 
thorough medical examination.  

The Board observes that the veteran has provided written 
statements and testimony that he injured his back while he 
was in the Republic of Vietnam and that he experienced back 
pain since that time.  These assertions are shown to be 
inconsistent with information that he related during his 
period of active service.  

The veteran has also submitted statements from friends and 
relatives that he experienced back pain when he returned from 
service.  Nevertheless, given the timing of these reports, 
the Board finds that continuity of symptomatology has not 
been sufficiently demonstrated to support the grant of 
service connection based on chronicity.  See 38 C.F.R. § 
3.303(b).  

In this regard, the Board notes that a prolonged period 
without documented medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Here, the lack of clinical evidence reflecting treatment 
pertaining to the spine until many years after his discharge 
from service, when considered in conjunction with the fact 
that the veteran sustained a post-service, work-related back 
injury, are against his claim for service connection.  

Moreover, although the veteran and his family and friends are 
competent to identify the presence of symptoms that may be 
associated with a back disability, i.e., pain, etc.; they are 
not competent to relate any currently diagnosed disability to 
his military service.  See Espiritu, supra.  

Hence, their statements do not constitute competent evidence 
of a medical nexus opinion and are not sufficient to 
establish the presence of a chronic spine disability from the 
time the veteran was discharged from service to the present.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back condition, to include 
lumbar disc disease, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


